Order entered September 29, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01510-CR

                           THOMAS GRADY LAYTON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 366-82182-10

                                            ORDER
       The Court REINSTATES the appeal.

       On July 25, 2014, we ordered the trial court to make findings regarding why appellant’s

brief had not been filed. We ADOPT the findings that: (1) appellant desires to pursue the

appeal; (2) appellant is indigent and represented by court-appointed counsel; (3) counsel’s

explanation for the delay in filing appellant’s brief is his workload; and (4) counsel requested an

two weeks from the September 15, 2014 findings to file appellant’s brief.            We received

appellant’s brief on September 24, 2014.

       We ORDER appellant’s brief filed as of the date of this order.

                                                      /s/   LANA MYERS
                                                            JUSTICE